Citation Nr: 1700396	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left knee disability, including as secondary to his service-connected right knee.

3.  Entitlement to an initial compensable rating for right knee degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the Veteran had a personal hearing before the undersigned VLJ.  During his hearing, he withdrew the issue of service connection for his hip.  Here, the Board is dismissing that issue.  The issues pertaining to his right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

In August 2016, the Veteran indicated at his hearing that he wished to withdraw his claim of entitlement to service connection for a right hip disability.  Since then, his hearing has been transcribed, and it contains his name, claim number, and statement withdrawing that appeal.


CONCLUSION OF LAW

The criteria are met for a withdrawal of his claim for service connection for a right knee disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

At the August 2016 hearing, the Veteran expressed his wish to withdraw his claim for service connection for his right hip.  The hearing has been transcribed, which complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id. 


ORDER

The claim of entitlement to service connection for a right hip disability is dismissed.


REMAND

The Veteran's remaining claims require additional development.  Initially, the Board notes that, while the Veteran's attorney mentioning having updated records in her possession during the August 2016 hearing, they were not ever associated with the claims file.  The Veteran reported fairly extensive private treatment in 2014 and 2015, but the most recent private record is from 2011.  On remand, records of treatment must be obtained.
In regard to service connection for the left knee, the record has not been sufficiently developed as to whether it was caused or aggravated by his right knee.  A VA examination must be conducted.

In regard to his right knee, an updated VA examination must be conducted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his left and right knees, and make arrangements to obtain all records not already associated with the claims file.

Specifically ask the Veteran for authorization to obtain private records from the facilities listed during the August 2016 hearing, including CAMC and the Clendenin Clinic, and Dr. E.S. 

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that his left knee is related to his right knee.  The examiner is asked to review the claims file prior to the examination.

The examiner is asked whether the right knee caused the Veteran's left knee disability.  If not, the examiner is also asked to opine on whether the right knee aggravated (that is, caused a permanent increase in disability that is beyond the normal progression of the disease) the left knee.  

The Veteran has asserted that his recent right knee surgery, which has improved his gait, has also improved the symptoms in his left knee.  He asserts that the evidence shows that he was given braces and has problems with his gait and with his right knee buckling, which brought on the left knee disability.  

The examiner is asked to ask the Veteran about the history of his left knee symptoms.  The examiner is asked to provide an opinion as to whether his left knee was caused by his service.

All opinions are to be supported by explanatory rationale.

3.  Schedule the Veteran for an appropriate examination for a report on the current severity of the Veteran's right knee.  The examiner is asked to review the file and provide a report regarding his symptoms since the last VA examination in 2013.  

The examiner is asked what kind of surgery the Veteran had on his right knee in or around June 2016.  Provide an opinion on the length of convalescence.

For the period prior to the June 2016 surgery, the examiner is asked whether the Veteran had instability or subluxation?  If so, slight, moderate, or severe?  Did he have any symptoms associated with a dislocated or removed semilunar cartilage?  Please provide an estimate on his range of motion prior to the June 2016 surgery.  

All opinions must be accompanied with explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


